PER CURIAM.
The only question which is open to us upon this appeal is whether there was “substantial” evidence to support the Board’s findings. As to the findings of interference with the C. I. O union and of encouragement to the company union, not only was there such evidence, hut we do not see how the Board could have come to any other conclusion; the company’s hostility to an outside union was scarcely disguised at all, and was amply manifested to all the employees.
As is commonly the case, the issues were not so clear as to the discharges and lay-offs. The Board had to decide what was the employer’s motive in getting rid of the men, and the motive, here as always, was a troublesome fact to ascertain. Yet there was a larger store of support for the findings than is often the case; that is, if the testimony of the employees themselves was accepted. All of them put into the mouths of foremen, or other “supervisory employees,” words which showed a disposition, if not a determination, to discharge them because of their union activities. The company asks us to disbelieve this testimony, but it scarcely seems necessary any longer to cite authority for the proposition that we may not say that the Board should not have accepted the word of a witness, any more than we may say the same of a jury. Assuming that there may be such glaring perjury as to override any possible acceptance, the case at bar presents nothing of the sort.
Order affirmed; enforcement order to enter.